Ernst & Young LLP Phone: 403 290-4100 Chartered Accountants Fax: 403 290-4265 Ernst & Young Tower 1000 venue SW Calgary AB CanadaT2P 5E9 Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Registration Statement (Amendment No.1 to Form S-3, No. 333-145529) and related Prospectus of GeoGlobal Resources Inc. for the registration of 8,860,800 shares of its common stock and to the incorporation by reference therein of our report dated March 23, 2007 with respect to the consolidated financial statements of GeoGlobal Resources Inc. included in its Annual Report (Form 10-KSB) for the year ended December 31, 2006, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP (signed) Calgary, Alberta, Canada November 28, 2007
